Citation Nr: 0122497	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  93-07 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to service connection for prostatitis.

2. Entitlement to service connection for a low back 
disability.

3. Entitlement to service connection for tinnitus in the left 
ear.

4. Entitlement to an increased rating for residuals of a left 
varicocelectomy, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to June 
1990.  He also had a period of active duty with the National 
Guard from February to April 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1992 rating decision of the 
Regional Office (RO) that, in pertinent part, denied the 
veteran's claims for service connection for prostatitis and a 
low back disability, as well as his claim for an increased 
rating for varicose veins of the left testicle, status post 
left varicocelectomy.  The veteran subsequently sought 
service connection for tinnitus.  By rating action dated in 
September 1995, the RO granted service connection for 
tinnitus in the right ear, while denying service connection 
for tinnitus in the left ear.  The issues currently on 
appeal, among others, were previously before the Board in 
April 1995 and again in February 1997 and were remanded on 
each occasion for additional development of the record.  As 
the requested development has been accomplished, the case is 
again before the Board for appellate consideration.

The issue of service connection for a low back disability 
will be addressed in the remand section below.

The Board notes that the RO issued a statement of the case 
with respect to the veteran's claim for waiver of recovery of 
an overpayment of compensation benefits in January 1999.  
However, since a timely substantive appeal was not received, 
this decision is limited to the issues set forth on the 
preceding page.  

When this case was before it in February 1997, the Board 
adjudicated a number of issues.  Accordingly, this decision 
is limited to the issues set forth on the preceding page.

FINDINGS OF FACT

1.  Service connection is in effect for many disabilities, 
including residuals of a left varicocelectomy, and tinnitus 
in the right ear.

2.  The veteran had complaints of ringing in his right ear 
during a period of National Guard service in April 1995.

3.  Tinnitus in the left ear was present on VA examination in 
September 1995, and may not be disassociated from the in-
service complaints. 

4.  Prostatitis was first demonstrated following the 
veteran's discharge from service.

5.  There is no clinical evidence establishing that 
prostatitis is related to service or to any of the veteran's 
service-connected disabilities, including residuals of a left 
varicocelectomy.

6.  The residuals of a left varicocelectomy are manifested by 
pain in the left testicle.  


CONCLUSIONS OF LAW

1.  Tinnitus in the left ear was incurred during active duty 
for training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
1991).

2.  Prostatitis was not incurred in or aggravated by service, 
nor is it proximately due to or the result of a service-
connected disease or injury.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.310(a) (2000).

3.  A rating in excess of 10 percent for residuals of a left 
varicocelectomy is not warranted.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 4.115, Diagnostic Code 7512 (as in effect 
prior to February 17, 1994), as amended by 38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7525 (effective February 
17, 1994).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated that 
there are any additional private medical records that could 
be obtained.  The RO has obtained the veteran's VA medical 
treatment records.  Additionally, the RO provided the veteran 
with several examinations in relation to his claimed low 
back, tinnitus and residuals of a left varicocelectomy.  

The record discloses that the various rating decisions 
provided the veteran with the reasons and bases for the 
denial of his claims.  The November 1992 statement of the 
case and the September and December 1995, September 1997, 
June 2000 and January 2001 supplemental statements of the 
case provided the veteran with the pertinent laws and 
regulations pertaining to service connection, as well as the 
applicable criteria for residuals of a left varicocelectomy, 
which showed the symptoms for higher evaluations.  These 
notification letters were sent to the veteran's latest 
address of record, and correspondence copies were mailed to 
the veteran's accredited representative, the Disabled 
American Veterans.  These notifications were not returned by 
the United States Postal Service as undeliverable, 
see Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)), and thus the 
Board concludes that the veteran, and his representative, 
have received these determinations.

Accordingly, the Board finds that the veteran has been 
notified of all information and evidence necessary to 
substantiate his claims, and that all identified available 
evidence has been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

I.  Service Connection for Tinnitus in the Left Ear

Factual background

The service medical records from the veteran's National Guard 
service disclose that he was seen in April 1995 and reported 
congestion for the previous few days.  The veteran stated 
that he had blown his nose four days earlier and felt a pop 
in his right ear.  He related that he then felt as if air was 
moving.  He reported having tinnitus since then.  Following 
an examination, the impressions were upper respiratory 
infection and possible healed perforation.  When he was seen 
one week later, the veteran indicated that he had had 
constant ringing in his right ear since his ear had popped.  
He also noted right ear pain.  An examination of the left ear 
revealed no injection or effusion.  No pertinent assessment 
was made.  

The veteran was afforded an audiometric examination by the VA 
in September 1995.  He related that he had had several head 
injuries and a history of noise exposure in service.  He 
reported constant mildly annoying tinnitus bilaterally.  
Following an evaluation, it was concluded that he had 
tinnitus bilaterally.  

On VA general medical examination in April 1997, the veteran 
complained of decreased hearing and ringing in his ears.  
There was no pertinent diagnosis.

The veteran was afforded an examination by the VA in October 
1997.  The veteran indicated that the onset of his tinnitus 
was during an infection in his right ear in 1993.  It was 
noted that the tinnitus was bilateral and constant.  The 
diagnosis as tinnitus of unknown etiology.  The examiner 
stated that the tinnitus was not related to the medications 
the veteran took for treatment of his service-connected 
disabilities.  

Service connection is in effect for, among other 
disabilities, tinnitus in the right ear, for which a 10 
percent evaluation has been assigned.  

Analysis 

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131.

A review of the record reveals that the veteran initially 
reported tinnitus in April 1995, during a period of service 
with the National Guard.  The Board acknowledges that he 
stated that he only had ringing in the right ear at that 
time.  However, when he was examined by the VA several months 
later, he stated that the tinnitus was bilateral.  Indeed, 
subsequent VA examinations also show that the tinnitus is 
bilateral.  As noted above, service connection has already 
been established for tinnitus in the right ear.  Under the 
circumstances of this case, and resolving all reasonable 
doubt in the veteran's favor, the Board finds that the weight 
of the evidence supports the conclusion that tinnitus in the 
left ear had its inception during the veteran's period of 
service with the National Guard.  


II.  Service Connection for Prostatitis and an 
Increased Rating for Residuals of a Left 
Varicocelectomy 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
residuals of a left varicocelectomy.  The Board has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the disability at issue, 
except as outlined below.  

The service medical records disclose that the veteran was 
seen for burning and painful urination in July 1984.  
Following an examination, the diagnosis was urethral 
irritation.  He underwent a left varicocelectomy in July 
1985.  The hospital report notes that he had a long-standing 
history of a left varicocele as well as a history of trauma 
to the left testicle ten years earlier with a resulting 
atrophic left testicle.  On a periodic examination in June 
1989, a clinical evaluation of the genitourinary system was 
normal.  

The veteran was afforded an examination by the VA in July 
1991.  He complained of a "dull (sometimes very painful) 
throbbing pain" in the area of the left testicle.  An 
examination revealed that the left testicle was tender and 
soft.  The diagnosis was varicose veins on the left testicle.  
It was indicated that the veteran had a painful testicle and 
left groin.

VA outpatient treatment records dated in 1991 have been 
associated with the claims folder.  The veteran reported left 
testicular discomfort in October 1991.  He stated that the 
pain comes and goes every month.  An examination revealed 
that the left testis was small and moderately tender.  There 
was no varicocele noted.  The diagnosis was testicular pain, 
rule out mass.  He was seen the following month for similar 
complaints, as well as for hematuria.  The diagnosis was 
hematuria.  

Private medical records dated in 1991 and 1992 have been 
associated with the claims folder.  In December 1991, the 
veteran stated that he thought that his varicocele had come 
back.  He noted that a few weeks earlier, he had some blood 
in his urine.  On examination, the left testicle was a little 
bit tender, but unremarkable otherwise.  The prostate was a 
little enlarged, a little bit boggy and smooth.  The 
pertinent assessment was testicular pain.  The examiner 
commented that he thought this was coming from the prostate, 
as this would be consistent with the blood in his urine.  
Later that month, the veteran related a history of left 
testicular discomfort, especially after being active or on 
his feet for a prolonged period of time.  There was no 
significant past history of urinating difficulties.  An 
examination revealed that the left testicle was about 1/2 the 
size of the right.  It was non-nodular and non-tender.  There 
was a 2+/4+ left varicocelectomy present, and this was non-
tender.  A Doppler evaluation of the left scrotum showed very 
clear venous blood sounds with Valsalva.  This indicated that 
there were still some patent veins in the left spermatic 
cord, allowing retrograde flow of blood into the left 
varicocelectomy.  The pertinent diagnosis was left 
varicocelectomy, causing recurrent left scrotal and 
testicular discomfort.  Medication was prescribed.  It was 
indicated that there was a question of prostatitis.  

In January 1992, the veteran reported complete resolution of 
the left testicular discomfort on completing his course of 
medication.  He stated that he had no symptoms that bothered 
him at that time.  The prostate was noted to be small, 
symmetrical and tender.  The assessment was persistent 
prostatitis.  Prostatitis was again reported when the veteran 
was seen in February 1992.  The next month, the veteran 
related that the discomfort in the left testis persisted.  He 
noted that it got worse after being up on his feet for 
prolonged periods of time.  Previous testing revealed a 
persistent left varicocelectomy with venous reflux in the 
face of previous varicocele repair.  The pertinent assessment 
was left varicocele, symptomatic.  The veteran stated in 
April 1992 that he had had some increase in left testicular 
discomfort.  This did not seem to have any relationship to 
physical activity.  On examination, there was some tenderness 
just above the left testis.  An orchiometer was used to 
measure testicular volume and the right measured 16 cc, and 
the left measuring 8 cc in volume.  The prostate was small 
and moderately tender.  The pertinent assessment was question 
slight recurrence of prostatitis.  The examiner noted that he 
discussed the option of a varicocele repair with the veteran.  
When seen in May 1992, the veteran indicated that he had not 
noticed much improvement in his dysuria or left scrotal pain.  
He described an "electric" type shocking pain that radiated 
down into the left testicle from the left groin.  An 
examination revealed that the prostate was small and tender.  
The assessments were question prostatitis, question 
prostatodynia and left varicocele, status post varicocele 
surgery, possible nerve entrapment.  

On a report of medical history completed in October 1993, a 
history of frequent urination, possibly secondary to 
prostatitis, was noted.  On periodic examination for the 
National Guard in October 1993, the genitourinary system was 
evaluated as normal.  

The veteran was examined by the VA in May 1995.  He reported 
that he had been treated in the past for chronic prostatitis.  
He complained of pain in the left scrotum during intercourse.  
An examination revealed some thickening and induration in the 
region of the cord, consistent with scarring from the 
previous ligation of the varicocele.  The left testis seemed 
somewhat atrophic and softened.  The prostate was clinically 
benign, nontender, and not boggy or fluctuant.  The diagnoses 
were chronic prostatitis, status post ligation of the left 
varicocele and question of nerve entrapment.

On VA examination of the bladder in May 1995, the veteran 
complained of frequency, associated with dysuria and 
nocturia.  He stated that he had some urgency, but voided 
with adequate stream.  He also complained of nocturia times 
three.  He also noted that pain was associated with voiding 
during the stream and immediately following the termination 
of the stream.  He had occasional incontinence, but this was 
minimal and did not require any protective padding.  The 
diagnoses were chronic prostatitis by history, status post 
ligation of a left varicocele and question of nerve 
entrapment.  

The veteran was afforded a VA genitourinary examination in 
May 1996.  He complained of left orchialgia that affected him 
daily, but might go unnoticed for much of the time.  It was 
aggravated by inadvertent bumping, tight pants and sexual 
intercourse.  At its most severe, the veteran rated the pain 
as 10/10 and said it was associated with nausea.  He reported 
nocturia 2-4 times, daytime frequency every two hours and 
occasional urgency with urgency incontinence measured in 
drops and that did not require the wearing of pads.  He had 
occasional dysuria and the sensation of incomplete emptying, 
but he denied hesitancy.  On examination, the left testis was 
tender, had a soft consistency and a normal size.  The left 
cord was thickened, boggy and tender.  The prostate was 
slightly boggy, and there appeared to be tenderness on 
examination generally, even when the prostate was not 
specifically palpated.  The pertinent diagnoses were history 
of prostatitis, status post left varicocelectomy and left 
orchialgia.  

In May 1996, a VA physician reported the result of an 
ultrasound of the scrotum.  The radiological impression of 
the ultrasound was left-sided varicocele.  It was noted that 
the left testicle was small and heterogeneous, likely 
representing prior vascular insult.  The impression was that 
the veteran had a left varicocelectomy in service for left 
orchialgia.  He had persistent left orchialgia.  

The veteran was again afforded a genitourinary examination by 
the VA in June 1997.  He complained of urgency and frequency 
with voiding, approximately twelve times per day.  He 
reported nocturia two to three times at night.  He indicated 
he had occasional small incontinence if he could not get to 
the bathroom.  He also stated that he noticed that his left 
testis was smaller than the right and that he was not sure if 
this was so before the varicocelectomy.  The pertinent 
assessment was congenitally small versus atrophic left 
testis.

An ultrasound of the scrotum, conducted by the VA in June 
1997, revealed that the left testicle was smaller than the 
right.  It was also indicated that a hypoechoeic or cystic 
structure in the lower aspect of the left testicle was 
probably a varicocele.

Another VA genitourinary examination was conducted in June 
1997.  The veteran complained of frequency of small amounts 
and nocturia times two to three.  He also reported urgency.  
An examination showed that the left testicle was small, with 
no masses.  The prostate was small, soft and symmetric, with 
no masses.  The diagnoses were urinary urgency/frequency, 
with no evidence of a urinary tract infection.  It was noted 
that the examiner could not determine the etiology of the 
urinary frequency and urgency without a urodynamics study, 
but that that the veteran was not able to tolerate that test.

In October 1997, a VA physician noted that he was asked to 
review the June 1997 VA examination concerning whether the 
veteran's urinary frequency was as likely as not caused by 
his varicose veins of the left testis, and whether the 
veteran's chronic prostatitis might be disassociated from the 
left varicocelectomy.  It was stated that a uroflow 
demonstrated low volume.  The diagnoses were detrussory 
instability versus sensory urgency (additional testing was 
needed for clarification, but the examiner commented that it 
was not likely caused by the repair of the left varicocele); 
history of chronic prostatitis and atrophic left testis, 
likely secondary to varicocele repair.  It was stated that 
although the chronic prostatitis was not addressed, its 
etiology was not likely secondary to the left varicocele 
repair. 

VA outpatient treatment records disclose that the veteran was 
seen in March 1999 and reported a history of chronic 
prostatitis and left testicular pain after the 
varicocelectomy.  He also noted urinary frequency every 
twelve to sixteen hours.  An examination revealed an atrophic 
left testis and mild tenderness.

On VA genitourinary examination in March 1999, the veteran 
reported a traumatic injury to the left testicle at age 
eleven.  The examiner indicated that examination prior to any 
treatment in service showed relative atrophy of the left 
testicle with it being much smaller than the right.  Since 
the varicocelectomy, the veteran complained of chronic aching 
pain in the left testis.  It reportedly did not effect his 
ability to do lifting activities, although he had not tested 
this specifically.  It was stated that the veteran had 
chronic pain in the left testicle, and this was the residual 
of the left varicocelectomy.  The veteran also said he had 
experienced chronic prostatic pain since service.  He 
indicated he had symptoms of urinary frequency, with twelve 
to sixteen urinations per day, and nocturia times three or 
four.  He related that he had some slight incontinence when 
he would notice some seepage of urine into his underwear and 
then he would feel the need to urinate.  The examiner further 
noted that the urinary frequency was not likely to be caused 
by the varicose veins of the left testicle as there was no 
association between the varicocelectomy and the urinary 
frequency.  He indicated that it might be associated with the 
chronic prostatitis.  An examination revealed the left 
testicle was about 1/3 the size of the right testicle.  There 
was tenderness of the left testicle, but no mass was felt.  
The prostate was moderately tender to palpation.  No mass or 
induration was felt.  The assessments were chronic urinary 
tract infection symptoms originating from prostatitis with 
residuals of urinary frequency and chronic left testicular 
pain associated with the veteran's left varicocelectomy.  

VA outpatient treatment records show that the veteran 
reported chronic urinary frequency without dysuria in July 
2000.

Analysis 

A. Service connection for prostatitis

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

There is no clinical evidence in the service medical records 
of prostatitis.  The fact remains that it was first 
documented following service.  Moreover, it is significant to 
observe that a VA physician reviewed the June 1997 VA 
genitourinary examination and concluded that it was not 
likely that the veteran's prostatitis was related to his 
service-connected varicocelectomy.  There is no evidence of a 
contrary opinion.  The Board finds, therefore, that the 
weight of the evidence is against the claim for service 
connection for prostatitis on either a direct or secondary 
basis.

B.  An increased rating for residuals of a left 
varicocelectomy 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath, 1 Vet. App. 589.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The regulations and diagnostic codes concerning the 
evaluation of the veteran's varicocelectomy were changed 
during the course of his appeal.  In Karnas, 1 Vet. App. 308, 
the United States Court of Appeals for Veterans Claims held 
that "where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant" shall apply.  Accordingly, the Board 
will consider both provisions of the pertinent diagnostic 
codes that have been in effect during the course of the 
veteran's appeal.

Neither the old diagnostic code nor the new diagnostic code 
contains a listing for the residuals of a left 
varicocelectomy.  When an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  

Under the old diagnostic code, the veteran's disability was 
evaluated by analogy to chronic cystitis.  A 20 percent 
evaluation may be assigned for chronic cystitis when 
moderately severe, manifested by diurnal and nocturnal 
frequency with pain, and tenesmus.  For moderate chronic 
cystitis with pyuria, and diurnal and nocturnal frequency, a 
10 percent evaluation may be assigned.  Diagnostic Code 7512, 
as in effect prior to February 17, 1994.

Under the current regulations, diseases of the genitourinary 
system generally result in disabilities related to renal or 
voiding dysfunctions, infections, or a combination of these.  
Where diagnostic codes refer the decisionmaker to these 
specific areas of dysfunction, only the predominant area of 
dysfunction shall be considered for rating purposes.  Since 
the areas of dysfunction described below do not cover all 
symptoms resulting from genitourinary diseases, specific 
diagnoses may include a description of symptoms assigned to 
that diagnosis.  38 C.F.R. § 4.115a.

The veteran's service connected residuals of a left 
varicocelectomy are evaluated by analogy to epididymo-
orchitis.  Chronic epididymo-orchitis will be rated as 
urinary tract infection.  Diagnostic Code 7525.  

A 30 percent evaluation is assignable for urinary tract 
infection with recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year) and/or requiring continuous intensive management.  
With long-term drug therapy, 1-2 hospitalizations per year 
and/or requiring intermittent intensive management, a 10 
percent evaluation may be assigned.  38 C.F.R. § 4.115a.

A review of the record establishes that the veteran's primary 
symptom of his service-connected residuals of a left 
varicocelectomy is left testicular pain.  In this regard, 
however, the Board concedes that he has reported urinary 
frequency and urgency.  It is significant to point out that 
following the most recent genitourinary examination conducted 
by the VA in March 1999, it was specifically concluded that 
the veteran's urinary frequency was not attributable to his 
varicocelectomy.  There is no indication in the record that 
the symptoms attributable to the varicocelectomy have 
necessitated drainage or hospitalization.  The Board finds, 
therefore, that the medical findings on examination are of 
greater probative value than the veteran's statements 
regarding the severity of his disability.  The Board 
concludes, accordingly, that the weight of the evidence is 
against the claim for an increased rating for residuals of a 
left varicocelectomy.  Regardless of the criteria considered, 
the medical findings do not warrant a increased rating.


ORDER

Service connection for tinnitus in the left ear is granted.

Service connection for prostatitis is denied.

An increased rating for residuals of a left varicocelectomy 
is denied.


REMAND

The veteran asserts that service connection is warranted for 
a low back disability.  In its February 1997 remand, the 
Board, in pertinent part, directed the RO to obtain 
additional medical evidence and to determine the etiology of 
the veteran's low back disability.  As noted in February 
1997, while the service medical records fail to show 
treatment for any low back symptoms, the veteran was treated 
by a chiropractor shortly after his separation from service.  
In a June 1992 letter, the chiropractor indicated that he 
treated the veteran in April 1990 for complaints of the 
lumbar spine that had been present for two years.  He 
concluded that the findings indicated that the veteran had 
sustained some type of trauma in the not too distant past.  
Attempts to obtain the clinical records of the chiropractor 
were unsuccessful, inasmuch as he replied to a request from 
the RO for the records and indicated that he could not locate 
the veteran's file.  

The veteran underwent examinations of the spine in May 1997 
and April 1999.  In addition, in May 2000, a physician 
reviewed at least some of the records.  He was asked to 
comment on the discrepancy between the interpretations of the 
X-ray study of the lumbar spine in June 1995 by the examining 
physician and that of the radiologist.  In responding to the 
question as to the etiology of the chronic back strain, the 
physician in May 2000 commented that he had to rely on the X-
ray study findings, as no clinical data were available.  
However, it is significant to point out that clinical 
findings were recorded in May 2000 and, following the 
examination, the impressions were lumbosacral strain 
manifested by complaints of low back pain with acute 
exacerbation and positive straight leg raising for sciatica 
and spondylosis of the lumbosacral spine by X-ray study 
manifested by some narrowing of the L5-S1 disc space.  The 
reviewing physician in May 2000 further commented that there 
was no clinical evidence of a back problem in the record.  He 
opined that he had no doubt that the veteran's back was 
uncomfortable and the etiology was based upon his subjective 
reports, but that there was insufficient evidence to make a 
diagnosis of an old or new back injury or sequelae therefrom.

Apparently in response to a request to clarify his opinion, 
later in May 2000, the physician added a diagnosis of 
reported chronic back sprain with discomfort and pain as 
reported by the veteran, not substantiated by objective 
findings.  Clearly, however, this opinion was not based on an 
accurate review of the record, as the evidence demonstrates 
several examinations reflecting abnormalities of the lumbar 
spine.  Therefore, the Board finds that an additional 
examination and opinion would be useful in reaching a 
decision for this issue.  

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a low 
back disability since his discharge from 
service.  After securing the necessary 
release, the RO should obtain any records 
that have not already been associated 
with the claims folder.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the nature and extent of any current low 
back disability.  All necessary tests 
should be performed.  The examiner should 
specify the etiology of the low back 
disability and is requested to furnish an 
opinion concerning whether it is at least 
as likely as not that the veteran's low 
back disability is related to service.  
In this regard, the examiner should be 
asked to provide an opinion concerning 
whether the current low back disability 
may be disassociated from the findings of 
the chiropractor in April 1990.  The 
rationale for any opinion expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOHN L. PRICHARD 
	Acting Member, Board of Veterans' Appeals

 



